FERNANDEZ, Circuit Judge,
concurring:
I agree with much of what the majority says regarding the application of the necessity defense to this type of case.
I do not mean to be captious in questioning whether the necessity defense is grounded on pure utilitarianism,1 but fundamentally, I am not so sure that this defense of justification should be grounded on utilitarian theory alone rather than on a concept of what is right and proper conduct under the circumstances. See, e.g., G. Fletcher, Rethinking Criminal Law, 759-875 (1978). Cf, J. Thomson, Rights, Restitution and Risk, 78-116 (1986) (some reflections on the trolley problem). At any rate this doubt would not prevent me from joining in the majority’s opinion.
. I do, however, feel that the law of this circuit constrains me from saying that the necessity defense is not available in these kinds of cases. That law is canvassed in the majority’s opinion and need not be restated by me. Of course, the majority is exactly right about the outcome of this case. It is also probably right about the outcome of all other cases of this type in the future. Those who would think to use this defense should first think deeply about what the majority has written.
Therefore, I concur in the result.

. For example, without questioning the defense itself, one might question the utility of permitting a condemned mass murderer to escape from a prison conflagration.